Citation Nr: 1700120	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  11-28 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, to include cataracts.

2.  Entitlement to service connection for a thyroid disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to December 1971, which includes service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio.  In that decision, the RO denied service connection for bilateral eye cataracts and a thyroid disease.

The Veteran requested a Board hearing before a Veterans Law Judge at the RO by way of videoconference on his November 2011 substantive appeal (VA Form 9).  He subsequently withdrew his hearing request in August 2016 (see August 2016 "Report of General Information" form (VA Form 27-0820)).

Lastly, in light of the Veteran's reported symptoms and contentions and to encompass all disorders that are reasonably raised by the record, the Board has recharacterized the claim of service connection for bilateral cataracts as a claim of service connection for a bilateral eye disability, to include cataracts.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

In this case, a March 2014 VA primary care physician note and an April 2014 optometry note include diagnoses of hypothyroidism, pseudophakia, glaucoma suspect, and early macular degeneration.  In addition, the Veteran contended in a February 2011 statement (VA Form 21-4138) that he experienced various symptoms since his discharge from service that he believes may be related to his claimed thyroid disability.  Specifically, he reported that he did not receive any significant medical treatment from the time of his discharge until approximately 2001 due to lack of medical insurance, but that during that time he experienced fatigue, sleepiness, weight gain, constipation, and "mental fogginess."  Also, he contends that his claimed eye and thyroid disabilities are related to various hazardous exposures in service, including ionizing radiation.  The Veteran's military occupation specialty was chemical staff specialist.

Thus, there is competent evidence of current bilateral eye and thyroid disabilities and competent evidence that the claimed thyroid disability may have begun around the time of the Veteran's separation from service.  Endocrinopathies (e.g., hypothyroidism) are chronic disabilities which are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from qualifying service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. § 3.309 (a) (2016).  Moreover, various eye and thyroid disabilities (i.e., thyroid cancer, posterior subcapsular cataracts, and non-malignant thyroid nodular disease) are radiogenic diseases which require the completion of the additional procedures set forth in 38 C.F.R. § 3.311 (2016) (i.e., obtaining a radiation dose estimate and a medical opinion through the Undersecretary).  In light of the Veteran's report of various symptoms having their onset around the time of his separation from service that he attributes to his current thyroid disability and his contention that his claimed eye and thyroid disabilities are related to ionizing radiation exposure in service, the Board finds that VA examinations should be conducted to assess the nature and etiology of any current eye and thyroid disabilities.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016). The duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran contends that his claimed disabilities are related to various hazardous exposures in service, including mustard gas.  VA has adopted specific procedures to be followed when a veteran alleges exposure to mustard gas in service, but claims service connection for a disease not listed in 38 C.F.R. § 3.316 (2016).  VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section F, Paragraph 3(b) (August 7, 2015), directs, that in such circumstances, a request will be sent to the veteran to submit medical or scientific evidence showing a causal relationship between the disease claimed and exposure to mustard gas.  Any further requests for evidence of full body exposure to mustard gas are only necessary if the veteran submits such medical or scientific evidence.  VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section F, Paragraph 3(b) (August 7, 2015). 

VA is generally required to follow the evidentiary development procedures provided in VA's Adjudication Procedure Manual.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000); Patton v. West, 12 Vet. App. 272, 282 (1999).  The Veteran has not been requested to submit any medical or scientific evidence showing a causal relationship between his claimed disabilities and exposure to mustard gas.  The absence of such a request is potentially prejudicial in that such a request would serve to inform him of information needed to substantiate the claims and provide an opportunity for him to submit the missing information.

In addition, the Veteran's complete service personnel records may contain information to corroborate his claimed exposure to various hazardous materials in service.  Hence, on remand, the AOJ should attempt to obtain a complete copy of the Veteran's Official Military Personnel File.

Lastly, updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Consistent with M21-1, Part IV, Subpart ii, Chapter 1, Section F, Paragraph 2(b), ask the Veteran to submit medical or scientific evidence showing a causal relationship between his claimed eye and thyroid disabilities and exposure to mustard gas.  If the Veteran submits such evidence, complete any further necessary development as provided in M21-1, Part IV, Subpart ii, Chapter 1, Section F. 

A copy of the letter sent to the Veteran and all documentation of any further indicated development should be included in his file.

2.  Obtain a copy of the Veteran's complete Official Military Personnel File. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for an eye disability and a thyroid disability, to include the dates of any such treatment.

Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for an eye disability and a thyroid disability from any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

4.  Obtain and associate with the file all updated records of the Veteran's treatment from the VA Medical Center in Chillicothe, Ohio dated from May 2008 through January 2011 and from October 2015 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

5.  After all efforts have been exhausted to obtain and associate with the file any service personnel records and any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current eye disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify all eye disabilities that have been diagnosed since approximately June 2010 (even if the disability is currently in remission or has completely resolved) and answer the following questions:

(a)  Has the Veteran experienced posterior subcapsular cataracts at any time since approximately June 2010?

(b)  Is it at least as likely as not (50 percent probability or more) that any current eye disability had its onset during service, is related to the Veteran's vision problems in service, is related to any toxic exposures in service (including conceded herbicide exposure in Vietnam), or is otherwise the result of a disease or injury in service?

(c)  Which diagnosed eye conditions, if any, are refractive errors not caused by acquired disability?

In answering the above questions, the examiner should specifically acknowledge and comment on all eye disabilities diagnosed since approximately June 2010, all reports of and instances of treatment for eye problems in the Veteran's service treatment records, his conceded exposure to herbicides in service, and his claimed exposure to other various hazardous substances in service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for specific eye problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

6.  After all efforts have been exhausted to obtain and associate with the file any service personnel records and any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current thyroid disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify all thyroid disabilities that have been diagnosed since approximately June 2010 (even if the disability is currently in remission or has completely resolved) and answer the following questions:
(a)  Has the Veteran experienced thyroid cancer and/or non-malignant thyroid nodular disease at any time since approximately June 2010?

(b)  Is it at least as likely as not (50 percent probability or more) that any current thyroid disability had its onset during service, had its onset during the year immediately following service, is related to any toxic exposures in service (including conceded herbicide exposure in Vietnam), or is otherwise the result of a disease or injury in service?

In answering the above questions, the examiner should specifically acknowledge and comment on all thyroid disabilities diagnosed since approximately June 2010, the Veteran's conceded exposure to herbicides in service, his claimed exposure to other various hazardous substances in service, and his reports of symptoms in the years since service (see his February 2011 statement (VA Form 21-4138)).

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for thyroid problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

7.  If the above examinations reflect that the Veteran has a radiogenic disease, follow the procedures outlines in 38 C.F.R. § 3.311.

8.  If a benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




